                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


UNITED STATES OF AMERICA,                             CR. 15-50095-JLV

                   Plaintiff,                               ORDER

     vs.

TOBY MAGNUSON, a/k/a “Scooby,”

                   Defendant.


      Defendant Toby Magnuson filed a motion asking the court to request the

United States Bureau of Prisons (“BOP”) reconsider its denial of a sentence

reduction for having successfully completed the substance abuse treatment

program. Defendant file a separate motion asking the court to make a judicial

recommendation to BOP for placement of Mr. Magnuson in a residential

reentry program for 12 months. (Dockets 66 & 67). The government opposes

both motions. (Docket 70). For the reasons stated below, defendant’s

motions are denied.

                                   ANALYSIS

1.    MOTION FOR SENTENCE REDUCTION

      On August 15, 2016, Mr. Magnuson was sentenced to 72 months

custody for attempted trafficking in involuntary servitude or forced labor in

violation of 18 U.S.C. §§ 1590(a) and 1594(a). (Docket 62). At the time of

sentencing the court found Mr. Magnuson was “convicted of a nonviolent

offense.” Id. at p. 2. Based on that finding, the court recommended to the
BOP that defendant’s “history of substance abuse indicates the defendant

would be an excellent candidate for the Bureau of Prisons’ substance abuse

treatment program. It is recommended the defendant be allowed to participate

in that program and, if successful, the term of incarceration be reduced

accordingly.” Id.

      The government contends the court’s finding was not binding on the BOP

as Mr. Magnuson was convicted of § 1590, with the underlying offense being

§ 1591. (Docket 70 at p. 2). The government submits defendant “was

categorically denied early release pursuant to valid BOP policy.” Id. at p. 4.

That policy, according to the government, permits the BOP to deny early

release “based on the[] pre-conviction conduct.” Id. (citing Lopez v. Davis, 531

U.S. 230, 241 (2001)).

      Both the complaint (Docket 1) and the indictment (Docket 21 at p. 1)

charged Mr. Magnuson with attempted commercial sex trafficking of children in

violation of 18 U.S.C. §§ 1591(a)(1) and 1594(a). The BOP categorized a

violation of § 1591 as a crime of violence. See BOP Categorization of Offenses,

P5162.05 at p. 4. 1 Categorical denial of early release based on pre-conviction

behavior is a “manifestly permissible construction of the statute and an

appropriate exercise of BOP’s discretion.” Lopez, 531 U.S. at 237. BOP is not

bound by the court’s recommendation of early release upon Mr. Magnuson’s



      1https://www.bop.gov/PublicInfo/execute/policysearch?todo=query#.
Last visited December 13, 2018.

                                        2
successful completion of the substance abuse treatment program.

18 U.S.C. § 3621(b).

      Defendant’s motion (Docket 66) is denied.

2.    MOTION FOR RESIDENTIAL PLACEMENT

      Mr. Magnuson moves the court pursuant to 18 U.S.C. § 3621(b)(4) for a

judicial recommendation to BOP for placement in a residential reentry program

for 12 months. (Docket 67). Mr. Magnuson argues a recommendation of

residential placement is appropriate because of “all the positive steps” he has

taken “toward rehabilitation while incarcerated.” Id. at p. 3. Mr. Magnuson

notes his good conduct while incarcerated, his expression of remorse and his

desire to be placed near his family where “[h]e will return to full time

employment, being a member of the Union, employed as a

Journeyman/Millwright.” Id. at p. 4. Mr. Magnuson “believes himself to be a

good candidate for successful rehabilitation.” Id. at p. 5.

      The government opposes the motion. (Docket 70 at pp. 9-12). The

government contends “it is unclear what Magnuson’s standing is related to an

18 U.S.C. § 3624(c)(1) review or request. [He] is not scheduled for release from

BOP until August 22, 2021, and . . . has not provided any proof showing he

has received a final determination regarding RRC [residential reentry center]

referral.” Id. at p. 10. Further, the government argues Mr. Magnuson has

made “no showing that he exhausted” the administrative remedies regarding

any BOP decision. Id. at p. 12.


                                         3
      In reply, Mr. Magnuson argues BOP policies now require “that inmates

be reviewed for pre-release Residential Reentry Centers (RRC)/Halfway House

placements 17-19 months before their projected release dates.” (Docket 73 at

p. 2 (referencing Brown v. Warden Fairton FCI, 617 F. App’x 117, 118 (3d Cir.

2015); Amimazmi v. Scism, Civil No. 3:11-CV-273, 2011 WL 1743846, at *5

(M.D. PA May 5, 2011)). Mr. Magnuson submits the “regulations were issued

so that placement in a community correctional facility by the BOP is conducted

in a manner consistent with 18 U.S.C. § 3621(b).” Id. at p. 3 (referencing 28

CFR § 570.22).

      Mr. Magnuson’s reliance on § 3621 is misplaced. Subsection (b)

specifically states that “[a]ny order, recommendation, or request by a

sentencing court that a convicted person serve a term of imprisonment in a

community corrections facility shall have no binding effect on the authority of

the Bureau under this section to determine or change the place of

imprisonment of that person.” 18 U.S.C. § 3621(b) (emphasis added).

      His reliance on § 3624(c)(1) is similarly misplaced. That section permits

BOP to determine a prisoner’s RRC placement in a range of one month up to

twelve months and leaves to the discretion of the Director of the BOP what

period of time “will afford that prisoner a reasonable opportunity to adjust to

and prepare for the reentry of that prisoner into the community.” 18 U.S.C.

§ 3624(c)(1).




                                        4
      “A prisoner’s placement in the BOP system remains a decision solely

within the discretion of the Director of the BOP.” United States v. Arechiga-

Torres, CR 12-50027-01, 2018 WL 2305669, at *2 (D.S.D. May 21, 2018). “To

the extent that Defendant is challenging the Bureau of Prison’s execution of his

federal sentence, he is required to first pursue and exhaust administrative

remedies through the Bureau of Prisons.” Id. at 2018 WL 2305669, at *2

(citing United States v. Volin, No. CR 14-165, 2016 WL 4544332, at *1 (D.

Minn. Aug. 31, 2016) (referencing Mathena v. United States, 577 F.3d 943, 946

(8th Cir. 2009) (“Mathena’s petition must be dismissed because he failed to

exhaust his administrative remedies within the Bureau of Prisons. A prisoner

may bring a habeas action challenging the BOP’s execution of his sentence only

if he first presents his claim to the BOP.”). “This exhaustion requirement

recognizes the notion that agencies, not the courts, ought to have primary

responsibility for the programs that Congress has charged them to administer

and to be able to exercise their discretionary power and apply their special

expertise.” Id. (citing Morgan v. United States, No. CIV. 14-3003, 2014 WL

1871861, at *5 (D.S.D. May 8, 2014)).

      Mr. Magnuson’s citation to district court decisions in other regions of the

country is not persuasive. (Docket 67 at p. 5). The court is not inclined to

interfere with the BOP’s administration of prisoner placement or other reentry

programs. Defendant’s motion (Docket 67) is denied.




                                        5
                              ORDER

Based on the above analysis, it is

ORDERED that defendant’s motions (Dockets 66 & 67) are denied.

Dated January 28, 2019.

                         BY THE COURT:

                         /s/ Jeffrey L. Viken
                         JEFFREY L. VIKEN
                         CHIEF JUDGE




                                 6
